         Case 3:15-cv-00675-JBA Document 1241 Filed 07/29/19 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT
---------------------------------------------------------------- x
UNITED STATES SECURITIES AND                                     :
EXCHANGE COMMISSION,                                             :
                                                                 :
                             Plaintiff,
                                                                 :
                                            v.                   : Civil No. 3:15cv675 (JBA)
                                                                 :
IFTIKAR AHMED,                                                   :
                             Defendant, and                      :
                                                                 :
IFTIKAR ALI AHMED SOLE PROP; I-CUBED :
DOMAINS, LLC; SHALINI AHMED; SHALINI :
AHMED 2014 GRANTOR RETAINED                                      :
ANNUITY TRUST; DIY A HOLDINGS LLC;                               :
DIYA REAL HOLDINGS, LLC; 1.1. 1, a minor                         :
child, by and through his next friends IFTIKAR and :
SHALINI AHMED, his parents; 1.1. 2, a minor                      :
child, by and through his next friends IFTIKAR and :               JULY 29, 2019
SHALINI AHMED, his parents; and 1.1. 3, a minor :
child, by and through his next friends IFTIKAR and :
SHALINI AHMED, his parents,                                      :
                                                                 :
                              Relief Defendants.                 :
---------------------------------------------------------------- X

             NON-PARTY OAK MANAGEMENT CORPORATION’S
        MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT IFTIKAR
          AHMED’S MOTION FOR LEAVE TO FILE AND/OR CONTINUE
                     ARBITRATION AGAINST OAK

        Non-party Oak Management Corporation (“Oak”), by its undersigned counsel,

respectfully submits this memorandum of law in opposition to Defendant Iftikar Ahmed’s

Motion for Leave to File and/or Continue Arbitration Against Oak [Doc. No. 1225], filed on

July 8, 2019. Mr. Ahmed seeks to lift the litigation stay ordered by this Court so that he may

pursue certain causes of action against Oak and others either as counterclaims in an arbitration

commenced by Oak against him (the “Oak Arbitration”), or as direct claims asserted in

connection with an earlier arbitration brought by Mr. Ahmed against Oak and others


 {N5613352}
            Case 3:15-cv-00675-JBA Document 1241 Filed 07/29/19 Page 2 of 5



(the “Ahmed Arbitration”).1 As further discussed below, Mr. Ahmed’s motion should be denied

in its entirety.

           Specifically, Mr. Ahmed provides no justification whatsoever in his motion papers for

lifting the stay of litigation ordered by this Court to permit him to assert certain claims and

counterclaims against Oak in arbitration. The motion should be denied based on that fact alone.

Nor does Mr. Ahmed provide any detail concerning the claims and counterclaims he plans to

pursue or concerning the remedies he seeks in the arbitrations. The reasons that Mr. Ahmed has

not included any of this information in his motion papers are as clear as they are troubling.

Mr. Ahmed is attempting to re-litigate certain issues that he has already litigated and lost in this

action. Moreover, Mr. Ahmed is attempting to gain direct possession and control of assets that,

if he were to prevail in the arbitrations, are subject to the asset freeze order entered by this Court.

           In the arbitrations, Mr. Ahmed alleges REDACTED

REDACTED           . (Complaint at ¶1; Counterclaims at ¶ 25.) REDACTED                        REDACTED

REDACTED                                                                               . (Complaint at ¶ 2.)

But this Court has already concluded that Mr. Ahmed has no right to these assets. Specifically,

in granting, with modifications, the motion for Remedies And Judgment filed in this action by

the Securities and Exchange Commission, this Court determined that Mr. Ahmed had “forfeited

his rights to any carried interest . . . from Oak Management Corporation” as a result of being

terminated from Oak for “Disabling Conduct” (as that term is defined in the relevant

documents). (Doc. # 955 at 28.) Having previously lost the issue of whether he forfeited any

carried interest before this Court, Mr. Ahmed should not be permitted to re-litigate that issue in



1
  A copy of the Complaint For Damages And Other Relief; Demand For Arbitration [sic] filed by Mr. Ahmed in the
Ahmed Arbitration (the “Complaint”) and the Answer And Counterclaims filed by him in the Oak Arbitration
(the “Counterclaims”) have been filed under seal as Exhibit A and Exhibit B, respectively, to this opposition brief.
    {N5613352}                                           2
         Case 3:15-cv-00675-JBA Document 1241 Filed 07/29/19 Page 3 of 5



an arbitration either as a direct claim or as a counterclaim. See Patrowicz v. Transamerica

HomeFirst, Inc., 359 F. Supp. 2d 140, 159 (D. Conn. 2005) (concluding that right to arbitration

was waived and claims were barred by res judicata where claims asserted in arbitration were

adjudicated in previous litigation).

        Moreover, the filing of Mr. Ahmed’s claims and counterclaims in arbitration clearly

violates the express terms of the asset freeze order entered by this Court. In connection with the

order granting the SEC’s motion for a preliminary injunction (the “Asset Freeze Order” at Doc.

No. 113), this Court expressly directed anyone in possession or control of any funds or other

assets belonging to Mr. Ahmed to “hold and retain within their control and prohibit the

withdrawal, removal, transfer or other disposal of any such funds or other assets.” (Asset Freeze

Order at 20-21.) Mr. Ahmed nonetheless requests REDACTED

REDACTED                                                                       . (Complaint at pp.

26-27; Counterclaims at ¶¶ 26, 31.) That request directly contravenes the Asset Freeze Order –

which clearly states that such assets shall remain frozen and that Mr. Ahmed shall not commence

any action which would impact that freeze. Notably, Mr. Ahmed provides absolutely no

explanation as to why the Court should permit him, assuming he prevails in the arbitrations, to

REDACTED                                                              .

        Accordingly, in light of the express terms of the Asset Freeze Order – and in the absence

of any justification for the release of assets that would ordinarily remain frozen by order of this




 {N5613352}                                       3
         Case 3:15-cv-00675-JBA Document 1241 Filed 07/29/19 Page 4 of 5



Court – Mr. Ahmed should not be permitted to proceed with either the Ahmed Arbitration or the

Counterclaims.


                                           By: /s/ David T. Grudberg
                                               David T. Grudberg, Esq. (ct01186)
                                               CARMODY TORRANCE SANDAK &
                                               HENNESSEY LLP
                                               195 Church Street, P.O. Box 1950
                                               New Haven, C.T. 06509-1950
                                               Telephone: (203) 777-5501
                                               Facsimile: (203) 784-3199
                                               E-mail: dgrudberg@carmodylaw.com

                                                  Of Counsel:

                                                  David K. Momborquette, Esq.
                                                  McDERMOTT WILL & EMERY LLP
                                                  340 Madison Avenue
                                                  New York, N.Y. 10073
                                                  Telephone: (212) 547-5400
                                                  Facsimile: (212) 547-5444
                                                  E-mail: dmomborquette@mwe.com

                                                  Counsel for Oak Management Corporation




 {N5613352}                                   4
         Case 3:15-cv-00675-JBA Document 1241 Filed 07/29/19 Page 5 of 5



                                        CERTIFICATION

        I hereby certify that on July 29, 2019, a copy of the foregoing Memorandum of Law in

Opposition to Defendant Iftikar Ahmed’s Motion for Leave to File and/or Continue Arbitration

Against Oak was filed electronically and served by mail on anyone unable to accept electronic

filing. Notice of this filing will be sent by e-mail to all parties by operating of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing. Parties may

access this filing through the Court’s system.



                                                            /s/ David T. Grudberg
                                                            David T. Grudberg




 {N5613352}                                       5
